Fourth Court of Appeals
                                          San Antonio, Texas
                                                 December 10, 2015

                                                 No. 04-15-00453-CV
                                                          1
                                                 Stanley FREEMAN,
                                                       Appellant

                                                         v.
                                                         /s
                                                 Sumiko FREEMAN,
                                                      Appellee

                        From the 408th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 1998-CI-13915
                                  Honorable Larry Noll, Judge Presiding

                                                     ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to January 15, 2016.

                                                                             PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Lucille Gale Forrest                           Gary A. Beahm
                 Lucille Forrest Law Office                     Gary A Beahm PC
                 214 Rosewood Dr                                3003 NW Loop 410 Ste 205
                 Universal City, TX 78148-4113                  San Antonio, TX 78230-5132

                 Anthony Walluk
                 111 Soledad St Ste 300
                 San Antonio, TX 78205-2321